Citation Nr: 1711779	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1976 to June 1980 and May 1985 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared and testified at a RO hearing held in January 2015.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was previously before the Board and, in September 2015, it issued a decision denying his claim for service connection for a left shoulder disorder.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In December 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the September 2015 Board decision and remanded the Veteran's appeal back to the Board for appropriate action in compliance with the JMR.

In the JMR, the parties agreed that the Board failed to comply with its duty to assist by not obtaining an opinion to address whether the Veteran had arthritis within his first year after service.  The parties noted that the Veteran has reported that he injured his left shoulder while in service in 1992 and that he was treated in July 2005 for complaints of a two-month history of left shoulder pain.  In addition, a November 2005 treatment record noted that X-rays documented a small subacromial spur, which the parties agreed was characteristic of degenerative arthritis (citing to Dorland's Illustrated Medical Dictionary, the VA Adjudication Procedure Manual Rewrite (M21-1MR), and Stedman's Medical Dictionary for the Health Professions and Nursing).  The parties agreed that the November 2005 treatment note was outside the one-year presumptive period for arthritis, but that the report fails to state when the X-rays were conducted and, with the record showing the Veteran complained of a two-month history of shoulder pain as early as July 2005, this evidence is sufficient to remand for an opinion addressing whether the Veteran likely had arthritis within one year after service.

Consequently, in order to comply with the Court Order, the Board finds that it must remand for additional development to attempt to determine whether the Veteran had arthritis within one year after his discharge from active service in September 2004.  Such development should consist of getting additional medical records, if available, as well as obtaining a medical opinion as to the likelihood that, based upon the evidence of record, the Veteran had arthritis in his shoulder within the one-year period after his discharge from active duty in September 2004 and, if so, whether it manifested to a compensable degree.

With regard to the question of when the X-ray reported noted in the November 2005 treatment note was conducted, the record contains both VA and non-VA treatment records.  VA treatment records show the Veteran was seen in July 2005 at which time he reported having left shoulder pain for two months, worse with working out in the gym, but he denied any specific injury.  Notably no X-rays were ordered by the physician as a result of this visit.  The Veteran was not seen again at VA until February 2006 at which time he indicated that X-rays were taken in July 2005.  Thus, the Board does not believe that these X-rays were done at VA.

However, his treatment records from the 42nd Medical Group at Maxwell Air Force Base in Alabama show that he saw his primary care physician there in August 2005 with a report of a three-month history of intermittent left shoulder pain that would get better after resting but worsen after spending time in the weight room.  This treatment note shows his physician requested radiologic evaluation but there is no report of such evaluation in those records.  In addition, when the Veteran was seen for follow up in November 2005 with continued complaints of pain, he was referred for an MRI, which was conducted a few days later.  He was also referred to a private orthopaedic surgeon, which was authorized on November 14, 2005.  He saw the private orthopedist on November 15, 2005, and it is this note that indicates that routine X-rays showed a small subacromial spur but, as noted in the JMR, the date of these X-rays is not noted.  Thus, it is not clear if those X-rays were taken on November 15, 2005 or prior to that day at the 42nd Medical Group.  Notably, the Veteran reported to his VA primary care physician in February 2006 that X-rays of his left shoulder were taken in July 2005, which is more consistent with the 42nd Medical Group records showing a request for radiographic evaluation in August.  Or its possible since that the Veteran could have gone to an outside radiology provider to have the X-rays conducted as well.  Thus, on remand, efforts should be made to obtain copies of the X-ray report, if available.

Thereafter, a VA medical opinion should be obtained as to whether the Veteran has arthritis of the left shoulder and, if so, if such manifested to a compensable degree within one year of his discharge from active service in September 2004.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and, where necessary, ask him to provide VA with a release form for it to obtain the following outstanding records, if available:
	
a.  X-ray reports of the left shoulder from 2005, to include any from the 42nd Medical Group, Maxwell Air Force Base, Alabama, taken between August and November 2005. 

b.  X-ray reports of the left shoulder from the private orthopaedic surgeon from November 2005.
   
c.  X-ray reports from any private imaging/radiology providers who provided services related to the Veteran's left shoulder disorder between September 2004 and November 2005.

All efforts to obtain treatment records should be documented in the claims file.  

2.  After the above development is complete and all available records associated with the claims file, forward the Veteran's claims file for a record review to a VA clinician with the relevant medical expertise to provide the following medical opinion:

Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran had arthritis of the left shoulder prior to September 30, 2005?  The clinician should take as fact for purposes of this opinion that X-rays, referred to in a November 2005 treatment record, documented a small subacromial spur, which is characteristic of degenerative arthritis.

The clinician should provide a complete rationale for all opinions given.  The Veteran should only be scheduled for an in-person examination if it is deemed necessary by the person providing the opinions.  

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve it, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

